Citation Nr: 1632015	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  11-27 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Montgomery, Alabama Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In July 2013, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This matter was last before the Board in March 2014.  At that time, the Board remanded the back and tinnitus claims in order to obtain VA and private treatment records.  As discussed more fully below, the development completed and the readjudication by the RO constitutes substantial compliance with the remand instructions with respect to the back claim.  The Board may proceed to the merits of that claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's current back disability either began during or was otherwise caused by his active service.




CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. § 1131 (2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

I.  Service Connection: Back Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's back disability consists, in part, of arthritis.  Arthritis is encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claim of entitlement to service connection for a back disability. 

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The evidence establishes a current disability.  See July 2011 VA Examination; May 2010 Private Hospital Radiology Report ("Mild degenerative changes in the spine."); see also, generally, Private Chiropractor Treatment Records.  Likewise, the Veteran's service treatment records document an in-service injury to his back. See, e.g., October 1980 Service Treatment Record (documenting complaint of low back pain which had been present for three days; the Veteran had full range of motion, no edema, no discoloration, no spasm, and a negative straight leg raising test; a strain was diagnosed).

The remaining, dispositive element of the Veteran's back disability claim, then, is whether there is a causal nexus between the in-service injury and the current condition.

While the medical treatment records (both private and VA) document intermittent complaints of back pain since, at least, 2001, those records do not contain etiological opinions relating the Veteran's post-service back problems to the in-service injury.  In fact, they generally indicate a precipitating, post-service injury.  See, e.g., July 2013 Private Chiropractor Note ("The mechanism of injury described by the patient involved lawn work and gardening.  The symptoms have been present since the date of injury on 07/16/13"); October 2007 Private Hospital Clinic Note ("Impression/Plan:  Low back strain - no falls, picked up something too heavy at work.").  The Board does recognize that, occasionally, the Veteran has reported his in-service injury as history.  See, e.g., July 2013 Back DBQ (indicating in "History" section:  "Military Injury in 1980"; otherwise no discussion of etiology, no rationale); April 2006 Private Hospital ER Note (noting "Chronic back pain" in history).  But a medical professionals' transcription of lay history or statements does not transform those statements into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board does not interpret the medical professionals' recordation of those statements as indicative of any opinion that they believe the Veteran's current back disorder was either caused by or otherwise etiologically related to his military service.

The Veteran underwent a VA Examination of his spine in July 2011.  The examiner reviewed the Veteran's claims file, including his service medical records, and took a history from the Veteran which included his description of the in-service injury to his back.  Examination resulted in a diagnosis of mild degenerative disc disease of the lumbar spine.  The examiner provided detailed physical findings, including the results of imaging studies.  He also noted as particularly pertinent evidence the "single evaluation for low back pain x 3 days Oct 1980-dx0- 'strain'", the lack of follow-up visits, the lack of additional notes in the service medical records relating to complaints of back pain, and the indications of a normal spine on the report of the separation examination.  The examiner opined that the Veteran's "currently diagnosed lumbar spine back disorder is less likely as not (less than 50/50 probability) caused by or a result of injury in military service."  The examiner explained that there was evidence for only the single lumbar back evaluation resulting of a diagnosis of "strain" while in service.

The Board finds that the July 2011 VA examiner's opinion is thorough, is based on accurate factual premises, and is well-reasoned, so is entitled to probative weight against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran underwent another VA examination with respect to his back in March 2015.  That examiner also conducted a thorough and comprehensive examination of the Veteran's thoracolumbar spine, including review of the pertinent service treatment records.  The March 2015 examiner diagnosed degenerative arthritis of the spine and intervertebral disc syndrome.  The examiner noted the Veteran's report of his in-service injury and allegation of chronic back pain since that injury.   The examiner opined that the Veteran's current back disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there was a single, acute complaint of back pain in service with no other indications in the service records to indicate "ongoing sequelae resulting from this acute and apparently self-limiting injury."  The examiner determined that there was no evidence for a chronic back condition beginning during service.

The March 2015 VA examiner's opinion is based on actual factual premises and a thorough examination.  The conclusion is based on sound reasoning and the Board assigns it probative value against the Veteran's claim.  See Nieves-Rodriguez, 22 Vet. App. at 304.

There are no contrary, competent etiological opinions of record.

While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the etiology of a medical condition (like arthritis of the back) that requires specialized medical knowledge (and equipment) to diagnose.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology of his current back disability.  See, e.g., Jandreau, 492 F.3d at 1377.

As noted above, the Board must also apply to the Veteran's back disability claim (arthritis) the provisions permitting service connection for a chronic disease diagnosed during service or within the presumptive period after service or where there has been a continuity of symptomatology since service. 38 C.F.R. §§ 3.303(b), 3.309(a) (chronic diseases shall be service connected "if manifested to a compensable degree" within the presumptive period); Walker, 708 F.3d at 1338-39.  

Importantly, although the Veteran complained of back pain in service and back pain can be a symptom of arthritis, the regulations pertaining to chronicity and continuity specifically provide that the relevant "rule does not mean that any manifestation of joint pain....in service will permit service connection of arthritis...first shown as a clearcut clinical entity, at some later date."  38 C.F.R. § 3.303(b).  Here, the Veteran was first diagnosed with arthritis many years after his active service.  See, e.g., June 1983 Report of Medical Examination (indicating "spine, other musculoskeletal" were normal); October 2001 Private Hospital Radiology Report ("Reason for Examination:  low back pain....Impression:  Normal lumbar spine 3-view examination."); July 2006 Private Hospital Radiology Report ("Clinical History:  Injury to back.  There is gross anatomic alignment of the cervical spine from C1-7.  The cervicothoracic junction is obscured on this exam.  There is no acute fracture of subluxation."; "Upper back pain.  Examination:  Thoracic spine.....Impression:  Negative examination."); see also November 2007 Private Hospital Radiology Report ("Hypertrophic arthritic changes in lower lumbar spine.").

Although the record establishes that the initial diagnosis of arthritis was many years after service, the Veteran alleges that he has had continuous back pain since his in-service injury.  July 2013 Board Hearing Tr. at 7 ("Q.  ...since you first hurt [your back] falling on the stump, has [the pain] been there constantly throughout your life?  A.  Yeah, constantly.  It hurts all the time.").  There is medical evidence indicating that the Veteran has had periods without pain (i.e. the pain has not been continuous).  See April 2006 Private Hospital Progress Note ("Denies any pain to the hip or pain radiating from the back.  Denies any lower back pain, just states the pain is in the heel and foot, the lower leg, is worse when walking.").  The Veteran testified that he has not had any other injuries to his back like "lifting something heavy where...your back went out."  July 2013 Board Hearing Tr. at 7.  However, the available medical evidence is inconsistent with this testimony.  See, e.g., July 2013 Private Chiropractor Note ("The mechanism of injury described by the patient involved lawn work and gardening.  The symptoms have been present since the date of injury on 07/16/13"); October 2007 Private Hospital Clinic Note ("Impression/Plan:  Low back strain - no falls, picked up something too heavy at work.").  The Board finds statements made in the context of obtaining medical treatment to be more credible and reliable than statements made in the context of a claim for benefits.  See, e.g., Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (recourse to the Federal Rules of Evidence "is appropriate where they will assist in the articulation of the Board's reasons"); Caluza, 7 Vet.App. at 511 (interest may affect credibility).

In summary, the evidence includes a single in-service complaint of back pain that was diagnosed as a strain, a normal June 1983 separation examination, an absence of any documented complaints until many years after service, an initial diagnosis of arthritis many years after service (which was made subsequent to several normal radiographic examinations), and medical evidence indicating the Veteran denied back pain and/or identified post-service injuries contemporaneous with the onset of pain.  Viewing the record as a whole, including the July 2011 and March 2015 VA examiners' opinions and service records diagnosing muscle strain as the source of the Veteran's in-service back pain, the Board finds that the greater weight of the evidence is against finding the Veteran was diagnosed with arthritis of the back, a chronic disease, either during service or within the presumptive period after service.   See 38 C.F.R. § 3.303(b).  Moreover, the greater weight of the evidence is against finding a continuity of symptomatology of arthritis after service.

Accordingly, the evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran's current back disability was incurred in active service or caused by any event or injury during his active service.  The benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a back disability is denied.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway  v. Principi, 353 F.3d 1369, 1974   (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA provided the Veteran with VCAA notice in a March 2008 letter, issued before the October 2008 rating decision denying the claims that are on appeal.  In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection.  The letter also informed the Veteran how VA assigns disability ratings and effective dates.  The Veteran has also been provided additional notice including in additional notice letters, rating decisions and statements of the case.

The RO official or VLJ who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. 3.103(c)(2).  At the July 2013 hearing, the VLJ discussed the elements of the Veteran's claims, explained the evidence needed to substantiate the claims, and suggested the submission of additional evidence that might support his claims.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran's claims file contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the July 2013 Board videoconference hearing.  

Additionally, the Veteran was provided VA examinations with respect to his spine in July 2011 and March 2015.  As these VA examiners considered the entire record (claims folder and VA treatment records), noted the history of the disability, addressed relevant evidence, and provided a rationale for their opinions, the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The adequacy of the examinations and resulting opinions have not been challenged by the Veteran or his representatives.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose with respect to the back claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.   


ORDER

Entitlement to service connection for a back disability is denied.


REMAND


The July 2008 VA examination resulted in an opinion that the Veteran's tinnitus was not related to his military service due to the Veteran's report that he had onset of tinnitus many years after service.  Where, as here, the Veteran has been granted entitlement to service connection for hearing loss, an examiner must discuss the relationship between hearing loss and tinnitus.  See Fountain v. McDonald, 27 Vet.App. 258, 275 (2015) (discussing correlation between hearing loss and tinnitus and the need for medical opinions to address any medical connection between the two where both are diagnosed); see also VA Fast Letter 08-10 (Apr. 17, 2008) ("[i]f hearing loss is also present, the audiologist must provide an opinion about the association of tinnitus to hearing loss"); VA Training Letter 10-02 at F.5.b.1. ("If the examiner states that tinnitus is a symptom that is associated with [service-connected] hearing loss, the tinnitus should be service connected and separately evaluated...").  The VA examiner failed to discuss the relationship between the two auditory conditions, so the opinion is inadequate.

After the Board remanded the matter in February 2014 to obtain additional records, the Veteran underwent another VA examination to assess his hearing and obtain an etiological opinion regarding his tinnitus.  The March 2015 VA examiner was unable to obtain reliable results for the Veteran's pure tone thresholds and speech discrimination and, therefore, concluded that it was not possible to provide an opinion regarding the etiology of the Veteran's tinnitus.

Where VA has undertaken to provide an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because there are no opinions of record discussing the relationship between the Veteran's tinnitus and his service-connected (right ear) hearing loss, the matter must be remanded to obtain an adequate opinion.  Id.; Fountain, 27 Vet.App. at 275.  Because the March 2015 VA examiner indicated that it was necessary to obtain valid pure tone and speech discrimination results in order to provide an etiological opinion with respect to tinnitus, the Board will remand for both an examination and an opinion.

In addition, the most recent VA treatment records associated with the claims file are from 2014.  To avoid the possibility of a future remand to obtain federal records, the AOJ should obtain and associate with the claims file any outstanding, pertinent VA treatment records including any such records from the VA Health Care System (HCS) for Central Alabama and the VA Medical Center (VAMC) in Birmingham, Alabama.  38 C.F.R. § 3.159(c)(2).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file any pertinent VA clinical records, particularly including from the VA HCS for Central Alabama and the Birmingham VAMC, for the period from April 2, 2014 to the present.

2.  Only after obtaining the above VA records, then schedule a VA examination to assess the Veteran's tinnitus and the severity of the Veteran's service-connected right ear hearing loss.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be sent to an appropriate examiner for the purpose of obtaining an opinion with respect to the etiology of the Veteran's tinnitus.

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's tinnitus either began during or was otherwise caused by his military service?

b.  If the response to (a) is negative, is the Veteran's diagnosed tinnitus at least as likely as not (probability of at least 50 percent) associated with his service-connected right ear hearing loss?  

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


